Case 1:19-cv-00036-JJM-LDA Document 32 Filed 01/08/20 Page 1 of 11 PageID #: 239




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND

  DANIELLE LEMA,                                       C.A. No. 1:19-cv-00036-JJM-LDA
                  Plaintiff,

  v.

  FEDERAL HOUSING FINANCE AGENCY,
  FEDERAL NATIONAL MORTGAGE
  ASSOCIATION, NATIONSTAR
  MORTGAGE, LLC,

                  Defendant.

                                      MOTION TO DISMISS

         Defendant Nationstar Mortgage LLC d/b/a Mr. Cooper (“Nationstar”) moves to dismiss

 the Complaint of Plaintiff Danielle Lema (“Plaintiff”) because the controversy has become moot.

 On or about August 28, 2019, the Plaintiff sold the subject property to a third party in a short sale

 and accepted approximately $100,000.00 in debt forgiveness and $3,000.00 in cash in connection

 therewith.

                                               FACTS

 A.      The Note and Mortgage.

         On September 28, 2005, Plaintiff executed a mortgage (“Mortgage”) in favor of Mortgage

 Electronic Registration Systems, Inc. (“MERS”) as nominee for American Brokers Conduit

 (“Lender”) to secure a promissory note (“Note”) in the original principal amount of $261,800.00

 against property located at 15 Ninth Street, East Providence, Rhode Island 02914 (the “Property”).

 See Affidavit of A.J. Loll, attached hereto as Exhibit A, at ¶ 4. The Mortgage was recorded in the

 Land Evidence Records for the City of East Providence (“Land Records”) on September 28, 2005

 at Book 2545 and Page 243. Exhibit A at ¶ 5. A true and correct copy of the Mortgage is attached

 as Exhibit A-1. See Exhibit A at ¶ 6.


 81368725v.4
Case 1:19-cv-00036-JJM-LDA Document 32 Filed 01/08/20 Page 2 of 11 PageID #: 240




         On or about February 27, 2009, MERS assigned the Mortgage to Federal National

 Mortgage Association (“Fannie Mae”) by an assignment (“2009 Assignment”) recorded in the

 Land Records on March 13, 2009 at Book 3004 and Page 195. Exhibit A at ¶ 7. A true and correct

 copy of the 2009 Assignment is attached as Exhibit A-2. See Exhibit A at ¶ 8. On or about

 November 3, 2016, Fannie Mae assigned the Mortgage to Nationstar by an assignment (“2016

 Assignment”) recorded in the Land Records on January 26, 2017 at Book 3869 and Page 45.

 Exhibit A at ¶ 9. A true and correct copy of the 2016 Assignment is attached as Exhibit A-3. See

 Exhibit A at ¶ 10.

         On September 18, 2018, Nationstar assigned the Mortgage to Fannie Mae by an assignment

 (“2018 Assignment”) recorded in the Land Records on October 29, 2018 at Book 4076 and Page

 55. Exhibit A at ¶ 11. A true and correct copy of the 2018 Assignment is attached as Exhibit A-

 4. See Exhibit A at ¶ 12. Thus Fannie Mae was the holder of the Mortgage on January 28, 2019,

 when the Complaint was filed. Exhibit A at ¶ 13. Nationstar serviced the Mortgage on Fannie

 Mae’s behalf. Exhibit A at ¶ 14; Compl. ¶ 8.

 B.      Default of the Mortgage.

         Plaintiff defaulted on the Note and Mortgage by failing to make the payment due December

 1, 2017, and all subsequent payments. Exhibit A at ¶ 15. On April 10, 2018, as a result of

 Plaintiff’s default on the Mortgage, Nationstar sent to Plaintiff four copies of a notice of default

 (“Notice of Default”) by first class mail and by certified mail to both her attorney’s address and to

 the Property address. See Exhibit A at ¶ 16; Exhibit A-5. On May 24, 2018, Nationstar sent a

 Notice of Mediation Conference Pursuant to R.I. Gen. Laws § 34-27-3.2 (the “3.2 Notice”) to

 Plaintiff by first class mail and by certified mail to both her attorney’s address and to the Property

 address. See Exhibit A at ¶ 18; Exhibit A-6.


                                                  -2-
 81368725v.4
Case 1:19-cv-00036-JJM-LDA Document 32 Filed 01/08/20 Page 3 of 11 PageID #: 241




         On June 17, 2018, the United States Postal Service returned the 3.2 Notice that Nationstar

 sent to Plaintiff by certified mail to the Property because Plaintiff refused to accept the certified

 mail. See Exhibit A at ¶ 20; Exhibit A-7. On August 21, 2018, Nationstar sent a Notice of Default

 and Mortgagee’s Right to Foreclose and Notice of Availability of Mortgage Counseling Services

 pursuant to R.I. Gen. Laws § 34-27-3.1 (the “3.1 Notice”) to Plaintiff by certified mail to her

 attorney’s address and to the Property address. See Exhibit A at ¶ 22; Exhibit A-8. Thereafter,

 Nationstar, on behalf of Fannie Mae, through counsel, scheduled a foreclosure sale of the Property

 for January 30, 2019. See Exhibit A at ¶ 26; Compl.p.3, ¶ 9, Exhibit B thereto.1

 C.      Allegations of the Complaint.

         Plaintiff filed this action against Nationstar, Fannie Mae, and the Federal Housing Finance

 Agency (Fannie Mae’s conservator) (“FHFA”) on January 28, 2019, seeking injunctive relief

 against the scheduled January 30, 2019, foreclosure sale. See Compl. at ¶ 2. The Complaint alleges

 that Fannie Mae, while in conservatorship of the federal government, must comply with the Due

 Process Clause of the United States Constitution when engaging in residential foreclosures of a

 principal residence. See Compl. ¶¶ 37-79. The Complaint does not allege that FHFA had any

 involvement with Plaintiff’s loan other than a “foreclosure policy.” See Compl. ¶ 37.

         The Complaint alleges that the Defendants did not provide all the pre-foreclosure notices

 required by the Mortgage or by state law. Specifically, the Plaintiff alleges that the Notice of

 Default failed to comply with paragraph 22 of the Mortgage, not for any substantive reason, but




 1 On January 28, 2019, Brock and Scott, LLC, the counsel for Fannie Mae and Nationstar that
 scheduled the foreclosure sale, provided Plaintiff’s counsel with copies of the Note, Mortgage,
 2009 Assignment, 2016 Assignment, 2018 Assignment, copies of the Notice of Default sent to the
 Property and to Plaintiff’s counsel’s office, copies of the 3.2 Notice sent to the Property, and copies
 of the 3.1 Notice sent to the Property and to Plaintiff’s counsel’s office. See Exhibit A at ¶ 24;
 Exhibit A-9.
                                                   -3-
 81368725v.4
Case 1:19-cv-00036-JJM-LDA Document 32 Filed 01/08/20 Page 4 of 11 PageID #: 242




 because, Plaintiff claims, the notice was only mailed to the office of Plaintiff’s “former attorney,”

 and not to the Property. See Compl. ¶¶ 15-19. Plaintiff also alleges that Nationstar sent her a

 Notice of Foreclosure Counseling pursuant to R.I. Gen. Laws § 34-27-3.1 on August 21, 2018, but

 that neither Fannie Mae, “nor any entity acting on its behalf,” sent her a second notice after the

 Mortgage was assigned to it on September 18, 2018. See Compl. ¶¶ 25-31. Finally, Plaintiff

 alleges that Fannie Mae has not mailed a Notice of Mediation pursuant to R.I. Gen. Laws § 34-27-

 3.2. See Compl. ¶¶ 32, 36. Plaintiff alleges that Nationstar mailed a Notice of Mediation to

 Plaintiff’s “former attorney” (the same attorney who represents her in this action) but that was

 insufficient because Plaintiff never designated her attorney’s address as “her designated address.”

 See Compl. ¶¶ 33-34.

         The Complaint asserts five causes of action, all surrounding the validity of the foreclosure

 sale that was scheduled for January 30, 2019. In Count I, Plaintiff alleges that Fannie Mae and

 FHFA’s use of non-judicial foreclosures violates the Due Process Clause of the Fifth Amendment

 to the U.S. Constitution. See Compl. ¶¶ 72-79. In Count II, Plaintiff alleges that FHFA, Fannie

 Mae, and Nationstar breached the mortgage contract and the implied covenant of good faith and

 dealing by mailing the Notice of Default, the 3.1 Notice, and the 3.2 Notice to Plaintiff at Plaintiff’s

 counsel’s address and not to the Property address. See, e.g., Compl. ¶¶ 81-89, 92-93.

         In Count III, Plaintiff seeks injunctive relief against the foreclosure sale of the Property

 until Fannie Mae provides the notices required by the mortgage and R.I. Gen. Laws §§ 34-27-3.1

 and 34-27-3.2. See Compl. ¶¶ 101-104. In Count IV, Plaintiff alleges that Nationstar violated R.I.

 Gen. Laws § 19-14.11-4, which is a state statute authorizing the Director of the Department of

 Business Regulation or his designee (see R.I. Gen. Laws § 19-14.11-1) to license and regulate third




                                                   -4-
 81368725v.4
Case 1:19-cv-00036-JJM-LDA Document 32 Filed 01/08/20 Page 5 of 11 PageID #: 243




 party loan servicers. See Compl. ¶ 109. Plaintiff alleges that Nationstar violated this statute by

 “its attempted exercise of the statutory power of sale.” Compl. ¶ 109’.2

         Finally, in Count V, the Complaint alleges that Nationstar violated the Fair Debt Collection

 Practices Act (“FDCPA”) by threatening “to take legal action which could not legally be taken,”

 specifically referring to scheduling the foreclosure sale of the Property for January 30, 2019. See

 Compl. ¶ 118. Plaintiff claims that scheduling the foreclosure sale was a deceptive action because

 Nationstar did not provide Plaintiff with the Notice of Default, the 3.1 Notice, and the 3.2 Notice.

 See Compl. at ¶ 119.

         The Complaint seeks declaratory relief regarding the constitutionality of Fannie Mae’s and

 FHFA’s use of non-judicial foreclosure process to foreclose on the Property, injunctive relief

 against the foreclosure sale of the Property, the removal of fees in the amount of $2,542.00,

 $1,000.00 in statutory damages under the FDCPA, “emotional damages for embarrassment and

 humiliation by the advertising of a foreclosure of her home,” punitive damages, and reimbursement

 for her attorneys’ fees. See Compl. at ¶¶ 15, 19-20, 28-29.

 D.      Events Subsequent To The Filing Of This Action – Short Sale.

         After Plaintiff filed this action, Fannie Mae canceled the pending foreclosure sale that was

 scheduled for January 30, 2019. See Exhibit A at ¶ 27.

         On or about July 23, 2019, Nationstar approved Plaintiff for a short sale of the Property.

 See Exhibit A at ¶ 28. On August 28, 2019, Plaintiff sold the Property to a third party, Darcelino

 M. Ramos, for $297,000.00 in a short sale. See Exhibit A at ¶ 29. A true and correct copy of the

 deed that Plaintiff executed is attached as Exhibit A-10. See Exhibit A at ¶ 30. Nationstar, on




 2 The Complaint has two paragraphs numbered 109, which are referred to herein as ¶¶ 109 and
 109’.
                                            -5-
 81368725v.4
Case 1:19-cv-00036-JJM-LDA Document 32 Filed 01/08/20 Page 6 of 11 PageID #: 244




 Fannie Mae’s behalf, forgave $99,852.23 in amounts owed under the Note and Mortgage. See

 Exhibit A at ¶ 31. In addition, Nationstar approved Plaintiff to receive $3,000.00 in cash through

 the sale. See Exhibit A at ¶ 32. A true and correct copy of the settlement statement from the sale

 of the Property is attached as Exhibit A-11. See Exhibit A at ¶ 33. On September 6, 2019, Fannie

 Mae, by Nationstar, its attorney-in-fact, executed a release of the Mortgage which was recorded

 in the Land Records on September 19, 2019 at Book 4180 and Page 217. See Exhibit A at ¶ 34.

 A true and correct copy of the release is attached as Exhibit A-12. See Exhibit A at ¶ 35.

                                      STANDARD OF LAW

         In ruling on a motion to dismiss for lack of subject matter jurisdiction under Fed. R. Civ.

 P. 12(b)(1), the “court must construe the complaint liberally, treat all well-pleaded facts as true,

 and indulge all reasonable inferences in favor of the plaintiff.” Okpoko v. Heinauer, 796 F. Supp.

 2d 305, 313 (D.R.I. 2011) (citing Aversa v. United States, 99 F.3d 1200, 1209-10 (1st Cir. 1996)).

 The plaintiff bears the burden of proving the existence of subject-matter jurisdiction and “may not

 rest merely on unsupported conclusions or interpretations of law. Subjective characterizations or

 conclusory descriptions of a general scenario which could be dominated by unpleaded facts will

 not defeat a motion to dismiss. Murphy v. United States, 45 F.3d 520, 522 (1st Cir. 1995) (internal

 citation and quotations omitted). Because “[m]ootness is a jurisdictional defect,” Horizon Bank &

 Trust Co. v. Massachusetts, 391 F.3d 48, 53 (1st Cir. 2004), “dismissal of the action is

 compulsory.” Redfern v. Napolitano, 727 F.3d 77, 85 (1st Cir. 2013).

         “[A] case is moot when the issues presented are no longer live or the parties lack a legally

 cognizable interest in the outcome.” Town of Portsmouth, R.I. v. Lewis, 813 F.3d 54, 58 (1st Cir.

 2016) (internal citations omitted) (alterations in original). “When a case becomes moot, dismissal

 becomes mandatory.” Martins v. Fed. Hous. Finance Agency, 214 F. Supp. 3d 163, 167-168


                                                 -6-
 81368725v.4
Case 1:19-cv-00036-JJM-LDA Document 32 Filed 01/08/20 Page 7 of 11 PageID #: 245




 (D.R.I. Oct. 12, 2016) (internal citation omitted) (challenge to nonjudicial foreclosure found moot

 where the nonjudicial foreclosure was rescinded and not rescheduled because the mortgagee stated

 an intention to pursue judicial foreclosure).

                                            ARGUMENT

 A.      The Court Lacks Jurisdiction Over Plaintiff’s Claims.

         This Court should dismiss the Complaint because the closing of the short sale rendered the

 claims moot. A claim is moot if: (1) it can be said with assurance that there is no reasonable

 expectation that the alleged violation will recur, and (2) interim relief or events have completely

 and irrevocably eradicated the effects of the alleged violation. Los Angeles County v. Davis, 440

 U.S. 625, 631 (1979) (mootness occurs “when the issues presented are no longer live or the parties

 lack a legally cognizable interest in the outcome”) (internal quotation omitted). Questions of

 subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1) may be raised at any time or even sua

 sponte by the court. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks

 subject-matter jurisdiction, the court must dismiss the action”); McCulloch v. Velez, 364 F.3d 1, 5

 (1st Cir. 2004).

         This case bears striking similarities to the Martins case, which this Court dismissed as

 moot. 214 F. Supp. 3d at 167-168. Plaintiff, like Ms. Martins, challenges the foreclosure sale of

 the Property based on allegations that Fannie Mae, which owned the beneficial interest in the

 Mortgage, is under the permanent control of the federal government despite its private charter, and

 thus should be subject to the Due Process Clause of the Fifth Amendment. See Compl. ¶¶ 37-79.

 After Plaintiff filed this action, Fannie Mae canceled the pending foreclosure sale that was

 scheduled for January 30, 2019. Fannie Mae’s cancellation of the foreclosure sale by itself renders

 Plaintiff’s challenge to the foreclosure moot, under the same rationale as in the Martins’ case.


                                                 -7-
 81368725v.4
Case 1:19-cv-00036-JJM-LDA Document 32 Filed 01/08/20 Page 8 of 11 PageID #: 246




 Moreover, Plaintiff has now sold the Property and paid off the Mortgage, and therefore cannot

 face foreclosure by these Defendants.

          All of Plaintiff’s claims were rendered moot by the short sale of the Property. Plaintiff’s

 breach of contract claim (Count II) challenges the foreclosure sale that was scheduled for January

 29, 2019, on the allegation that Defendants did not mail the Notice of Default, 3.1 Notice, and 3.2

 Notice to the Property in compliance with the requirements of the Mortgage and state law

 concerning the foreclosure sale of the Property. Compl. ¶¶ 81-98. In Count III, Plaintiff seeks

 injunctive relief against a non-judicial foreclosure sale. Compl. ¶¶ 101-106. Even Plaintiff’s

 allegations against Nationstar, based on R.I. Gen. Laws § 19-14.11-4 and on the FDCPA, are based

 solely on the fact that Nationstar scheduled the foreclosure sale of the Property. See Compl, ¶¶

 109’, 118-119. Each of these claims is rendered moot by Plaintiff’s sale of the Property because

 she no longer has any interest in the Property and because the Mortgage has been discharged. See

 Exhibits A-10 and A-12. Plaintiff cannot ever face foreclosure of the Mortgage on the Property

 again.

          Other than declaratory and injunctive relief regarding the foreclosure sale of the Property,

 the damages described in the Complaint are de minimis. Plaintiff specifically alleges that she is

 challenging fees totaling $2,542.00. See Compl. ¶ 132. Plaintiff also seeks reimbursement for her

 attorneys’ fees and for statutory damages under the FDCPA, which are capped at a maximum of

 $1,000.00 per action.3 See Complaint at p. 29. These alleged damages pale in comparison to the




 3 See Portalatin v. Blatt, Hasenmiller, Leibsker & Moore, LLC, 900 F.3d 377, 385 (7th Cir. 2018)
 (“The word ‘action’ [in 15 U.S.C. § 1692k(a)(2)(A)] limits the additional damages, capping them
 at $1,000 per action, not per violation and not per defendant”); Harper v. Better Business Services,
 Inc., 961 F.2d 1561 (1992) (stating argument that statutory damages be awarded per violation,
 rather than per action, is “foreclosed by the language of the statute”).
                                                  -8-
 81368725v.4
Case 1:19-cv-00036-JJM-LDA Document 32 Filed 01/08/20 Page 9 of 11 PageID #: 247




 benefit Plaintiff received through the short sale – $99,852.23 of forgiveness of debt. See Exhibit

 A at ¶ 31. Plaintiff also received $3,000.00 cash from the transaction. Id. at ¶ 32; Exhibit A-11.

         Through the short sale, Plaintiff received more than 30 times the amount of money damages

 that she requested in the Complaint. Because judgment in her favor “would not provide [Plaintiff]

 with anything [she] does not already have,” all counts of Plaintiff’s Complaint must be dismissed

 as moot. See Knight v. Mills, 836 F.2d 659, 670 (1st Cir. 1987) (plaintiff’s claim for judgment

 declaring that he was entitled to receive psychological treatment was moot because he received

 treatment after bringing suit and his fear that treatment would be terminated was “speculation”;

 “[A] declaratory judgment as to Knight’s right to psychological treatment would not provide

 Knight with anything he does not already have.”).

 B.      Plaintiff’s Claims Against Nationstar Are Demonstrably False.

         Counts II, III, IV and V (Breach of Contract, Injunctive Relief, Violation of R.I. Gen. Laws

 § 19-14.11-4, and Violation of the FDCPA) of the Complaint are founded on the demonstrably

 false claims that the foreclosure sale was unauthorized and unlawful because Nationstar and Fannie

 Mae did not comply with the contractual and statutory notice requirements. See Compl. ¶¶ 91-

 95, 104, 106, 109, 118-124. Specifically, Plaintiff claims that Defendants did not mail the Notice

 of Default, 3.1 Notice, and 3.2 Notice to the Property. See Compl. ¶¶ 81-98.

         Nationstar attaches copies of the Notice of Default, 3.1 Notice, and 3.2 Notice as Exhibits

 A-5, A-6, and A-8, respectively. As can clearly be seen, each of these three notices were sent both

 to Plaintiff’s attorney’s address and to the Property address, by both first class and certified mail.

 Id.   The Complaint is devoid of any allegations that these notices failed to comply in any

 substantive manner with the requirements of the relevant statutes or paragraph 22 of the Mortgage.

         Moreover, Plaintiff’s counsel was aware that the Notice of Default, 3.1 Notice, and 3.2

 Notice were sent to the Property address. On January 28, 2019, Defendants’ foreclosure counsel
                                                  -9-
 81368725v.4
Case 1:19-cv-00036-JJM-LDA Document 32 Filed 01/08/20 Page 10 of 11 PageID #: 248




  mailed Plaintiff’s counsel copies of the Notice of Default, 3.1 Notice, and 3.2 Notice that were

  sent to the Property. Exhibit A-9. While Plaintiff’s counsel may not have received that mailing

  before filing the Complaint on January 29, 2019, Plaintiff counsel took no action to amend the

  Complaint after being made aware that certain allegations therein were inaccurate.

          Plaintiff also alleges that the 3.1 Notice and the 3.2 Notice are deficient because they were

  sent by Nationstar when it was the mortgagee and they were not sent a second time by Fannie Mae

  after Nationstar assigned the Mortgage to Fannie Mae on September 18, 2018. See Compl. ¶¶ 25-

  31, 32, 36. Neither R.I. Gen. Laws §§ 34-27-3.1 nor 34-27-3.2 require a new notice to be sent

  every time a mortgage is transferred. In fact, because the latter statute defines “mortgagee” to

  explicitly include “a mortgage servicer acting on behalf of a mortgagee” (§ 34-27-3.2(c)(8)), there

  can be no question that the 3.2 Notice that Nationstar sent on behalf of Fannie Mae satisfied the

  requirements of that statute.

          Therefore, even if the Complaint is not rendered moot by the Plaintiff’s sale of the Property

  for less than the amount owed, with the remainder of the debt forgiven, judgment should enter in

  Nationstar’s favor as it is beyond dispute that the Plaintiff’s substantive claims lack merit.

                                            CONCLUSION

          For the reasons stated herein and for those reasons that may be raised at oral argument,

  Nationstar Mortgage LLC respectfully requests that the Court dismiss Plaintiff’s Complaint for

  lack of subject-matter jurisdiction. Plaintiff no longer owns the Property, almost $100,000.00 that

  she owed under the terms of the Note and Mortgage has been forgiven, she received and accepted

  a $3,000.00 cash payment, and the Mortgage has been discharged. Plaintiff’s claims are moot.




                                                  -10-
  81368725v.4
Case 1:19-cv-00036-JJM-LDA Document 32 Filed 01/08/20 Page 11 of 11 PageID #: 249




                                                         NATIONSTAR MORTGAGE LLC

                                                         By its Attorneys,


                                                         /s/ Krystle G. Tadesse
                                                         Joseph A. Farside, Jr. (#7559)
                                                         Krystle G. Tadesse (#7944)
                                                         Jeffrey C. Ankrom (#7663)
                                                         LOCKE LORD LLP
                                                         2800 Financial Plaza
                                                         Providence, RI 02903
                                                         (401) 274-9200
                                                         (401) 276-6111 (facsimile)
                                                         joseph.farside@lockelord.com
                                                         krystle.tadesse@lockelord.com
                                                         jeffrey.ankrom@lockelord.com
  Dated: January 8, 2020



                                   CERTIFICATE OF SERVICE

          I, the undersigned, hereby certify that on the 8th day of January, 2020, this document, filed
  through the ECF system, will be sent electronically to the registered participants as identified on
  the Notice of Electronic Filing (NEF), and paper copies will be mailed to those indicated as non-
  registered participants.

                                                         /s/ Krystle G. Tadesse
                                                         Krystle G. Tadesse




                                                  -11-
  81368725v.4
